internal_revenue_service number release date index number -------------------------------- -------------------------------------------- ------------------------------------------------------- ------------------------------------------------------------ ------------ ------------------------------------ ------------- -------------------------------------------- in re ruling_request department of the treasury washington dc third party communication none date of communication not applicable_person to contact ------------------------ id no ------------- telephone number --------------------- refer reply to cc psi b05 plr-112865-11 date september legend taxpayer state a address x y z --------------------------------- ------------------------ --------- --------------------- ------------------------------ ---- ---- ---- housing_credit_agency ------------------------------------------------- dear -------------------- this letter responds to a letter dated date and subsequent correspondence submitted by taxpayer’s authorized representatives on behalf of taxpayer requesting rulings under sec_42 of the internal_revenue_code the relevant facts as represented in taxpayer’s submissions are set forth below plr-112865-11 facts taxpayer a state a limited_partnership constructed a housing project that consists of x townhouse buildings each of which contains several townhouse units and one club house the project is located at address there are y townhouse units in the project and z of those townhouse units are low-income residential rental units the main entrance to each townhouse unit is an outside door located at the front of the unit each unit has a garage a tenant will lease a unit pursuant to a lease agreement that will specifically exclude the garage a tenant can lease a unit’s garage pursuant to a separate lease agreement a tenant is not required to lease a garage to lease a unit taxpayer will not allow a tenant access to or use of the garage associated with the tenant’s unit if the tenant chooses not to lease the garage alternative parking is available for all tenants in the project regardless of whether any garages are rented taxpayer represents that it will not include in eligible_basis costs associated with any of the garages in the project if a tenant does not lease a garage associated with the tenant’s unit then taxpayer may rent the garage to another lessee for storage purposes taxpayer will provide access to the lessee through the main garage door and taxpayer will permanently close off any other point of access taxpayer will separately meter the electricity attributable to the garage and the tenant will not pay this associated cost unless the tenant also leases the garage taxpayer has informed the housing_credit_agency responsible for the low-income_housing tax_credit program of its intended treatment of the garages so that the agency can consider the garage lease fees when determining the financial feasibility of the project under sec_42 rulings requested taxpayer requests a ruling that adjusted_basis of the garages is not includable in eligible_basis under sec_42 and that the optional fee for access to and use of a garage is not includable in the computation of allowable rent under sec_42 law and analysis eligible_basis sec_42 provides the amount of the low-income_housing_credit for any taxable_year in the credit_period shall be an amount equal to the applicable_percentage of the qualified_basis of each qualified_low-income_building plr-112865-11 sec_42 defines qualified_basis of any qualified_low-income_building for any taxable_year as an amount equal to the applicable_fraction determined as of the close of such taxable_year of the eligible_basis of such building determined under sec_42 sec_42 defines qualified_low-income_building as any building which is part of a qualified_low-income_housing_project at all times during the period beginning on the first day of the compliance_period on which such building is part of such a project and ending on the last day of the compliance_period with respect to such building and to which the amendments made by section a of the tax_reform_act_of_1986 apply sec_42 defines the eligible_basis of a new_building as its adjusted_basis as of the close of the first taxable_year of the credit_period sec_42 states the adjusted_basis is determined without regard to the adjusted_basis of the property that is not residential_rental_property except to the extent in sec_42 sec_42 provides the adjusted_basis shall take into account the adjusted_basis of property of a character subject_to the allowance for depreciation used in common areas or provided as comparable amenities to all residential units in such building the legislative_history to the tax_reform_act_of_1986 act provides that the allocable cost of tenant facilities such as swimming pools other recreational facilities and parking areas may be included in eligible_basis provided there is no separate fee for_the_use_of these facilities and they are made available on a comparable basis to all tenants in the project h_r conf_rep no 99th cong 2d sess ii-90 vol c b the legislative_history to the act further provides that residential_rental_property may qualify for the credit even though a portion of the building in which the residential_rental_property units are located is used for a commercial use no portion of the costs of such nonresidential rental property included in a project may be included in eligible_basis congress intended that such a mixed-use_facility be allocated according to any reasonable method that properly reflects the proportionate benefit to be derived directly or indirectly by the nonresidential rental property and the residential rental units id based on taxpayer’s representations the garages are neither residential_rental_property for purposes of sec_42 nor are they considered as used in common areas or provided as comparable amenities to all residential units in any of the project buildings sec_42 excludes the adjusted_basis of any property that is not residential_rental_property from eligible_basis under sec_42 therefore eligible_basis under sec_42 is determined without including the adjusted_basis of the garages plr-112865-11 gross_rent sec_42 provides a residential unit is rent-restricted if the gross_rent with respect to such unit does not exceed percent of the imputed_income_limitation applicable to such unit sec_1_42-11 provides that any charges to low-income tenants for services that are not optional generally must be included in gross_rent for purposes of sec_42 sec_1_42-11 provides a service is optional if payment for the service is not required as a condition of occupancy based on taxpayer’s representations the fee for access to and use of a garage is optional therefore it is appropriate to exclude the optional fee charged for access to and use of a garage from the gross_rent limitation in sec_42 accordingly based solely on the representations and relevant law as set forth above we conclude that the adjusted_basis of the garages is not included in eligible_basis under sec_42 and that taxpayer’s optional fee for access to and use of a garage is not included in the computation of allowable rent under sec_42 except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter specifically no opinion is expressed or implied regarding whether the buildings in the project qualify for the low-income_housing_credit under sec_42 the rulings in this letter are directed only to the taxpayer requesting it sec_6110 of the code provides that they may not be used or cited as precedent the rulings in this letter are based upon information and representations submitted by taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination plr-112865-11 in accordance with the power_of_attorney on file a copy of this letter is being sent to taxpayer’s authorized legal representatives sincerely yours christopher j wilson senior counsel branch office of the associate chief_counsel passthroughs special industries
